Citation Nr: 0923495	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  04-24 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from January 1963 to March 
1968.  The veteran died on April [redacted], 2003.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2003.  The case was previously remanded in November 
2007.  Unfortunately, however, it is again necessary to 
remand this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that service-connected PTSD caused or 
contributed to the Veteran's death in April 2003, at the age 
of 58 years.  At the time of his death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
assigned a 30 percent evaluation.  According to the death 
certificate, the veteran died of coronary artery disease, due 
to hypertension and hyperlipidemia.  Contributory causes of 
death were cigarette abuse, peptic ulcer disease, and 
gastroesophageal reflux disease.  Current law prohibits 
service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during service.  38 U.S.C.A. 
§ 1103 (West Supp. 2002); 38 C.F.R. § 3.300 (2008).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to constitute a contributory cause, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal relationship.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

Previously, the case was remanded for, in part, an opinion as 
to whether PTSD was a contributory cause of death.  An 
opinion, dated in September 2008, was received with a 
conclusion that the disabilities implicated in the Veteran's 
death, including coronary artery disease, were not caused by 
or a result of PTSD.  As part of the rationale, the physician 
concluded that "PTSD is not recognized as a known risk 
factor for coronary artery disease."  However, after the 
case was forwarded to the Board, the Veteran's representative 
reviewed the file, and obtained and submitted articles 
concerning a study (or studies, although it appears to be 
different reports of a single, ongoing study) showing that 
combat Veterans with PTSD appeared to be at a higher risk for 
coronary heart disease.  The research appears to address 
long-term consequences based on the reported release of 
stress hormones, which also affects the doctor's conclusion 
that the fact that the Veteran was calmly eating dinner when 
he died made it unlikely that PTSD was the cause.  The doctor 
stated that he had not reviewed any records other than 
private, service, and VA treatment records.  Given the study 
reports, a more comprehensive opinion must be obtained.

With respect to the death pension issue, the prior remand 
directed that the appellant be furnished a statement of the 
case addressing the issue, and advised that a timely 
substantive appeal (VA Form 9 or an equivalent writing) will 
be required for appellate review of the additional issue.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
However, the issue was included in a supplemental statement 
of the case, and the accompanying letter did not tell the 
appellant that she had to perfect the appeal with a 
substantive appeal, if she wished to continue with the 
appeal.  Her statements hinting that she may not want to 
pursue that issue are insufficient to constitute a withdrawal 
of the appeal, given the procedural defect.  Moreover, remand 
instructions are neither optional nor discretionary, and full 
compliance is required.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant and her 
representative with a statement of the 
case on the issue of entitlement to death 
pension benefits.  The accompanying letter 
must inform her that a timely substantive 
appeal (VA Form 9 or an equivalent 
writing) will be required for appellate 
review of this additional issue.  If no 
appeal is filed, the issue should not be 
returned to the Board.  

2.  Forward the file to an appropriate 
medical specialist for an opinion as to 
whether service-connected PTSD contributed 
substantially or materially to cause the 
veteran's death.  In particular, the 
question of whether service-connected PTSD 
caused or aggravated coronary artery 
disease or hypertension, such as to have 
materially contributed to or hastened his 
death, must be addressed.  The claims 
file, and a copy of this REMAND, must be 
provided to the physician for review in 
conjunction with the opinion.  The 
physician's attention is drawn to the 
study summaries received at the Board in 
May 2009, which posit a causal connection 
between PTSD and coronary heart disease.   
It is essential that the physician 
provides a complete rationale for any 
opinion provided.  

It would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).   The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility." Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

3.  Thereafter, adjudicate the claim for 
service connection for the cause of the 
veteran's death, in light of all evidence 
of record.  If the claim is denied, 
furnish the appellant and her 
representative with a supplemental 
statement of the case, and provide an 
opportunity for response, before the case 
should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

